J-A16042-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                    Appellee                 :
                                             :
               v.                            :
                                             :
BRENDA FLUKER,                               :
                                             :
                    Appellant                :   No. 1349 WDA 2015

                    Appeal from the Order September 1, 2015
               in the Court of Common Pleas of Allegheny County,
              Criminal Division, at No(s): CP-02-MD-0003960-2015

BEFORE:       SHOGAN, OLSON, and STRASSBURGER, JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED JUNE 13, 2016

        Brenda Fluker (Appellant) appeals from the September 1, 2015 order

that denied her petition to appeal nunc pro tunc from citations she received

for traffic violations. We dismiss the appeal.

        “[A]lthough this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super.

2003). “[A] pro se litigant must comply with the procedural rules set forth

in the Pennsylvania Rules of the Court.” Commonwealth v. Freeland, 106

A.3d 768, 776 (Pa. Super. 2014) (quoting Lyons, 833 A.2d at 252).          “[A]ny

layperson choosing to represent himself [or herself] in a legal proceeding




    Retired Senior Judge assigned to the Superior Court.
J-A16042-16


must, to some reasonable extent, assume the risk that his [or her] lack of

expertise   and   legal   training   will    prove   his   [or   her]    undoing.”

Commonwealth v. Gray, 608 A.2d 534, 550 (Pa. Super. 1992) (quoting

Vann v. Commonwealth Unemployment Compensation Bd. of Review,

494 A.2d 1081, 1086 (Pa. 1985)).

      Appellant’s brief does not contain a statement of questions presented

as required by Pa.R.A.P. 2111(a)(4).          Her brief also is in violation of

Pa.R.A.P. 2111(a)(1) (requiring a statement of jurisdiction); Pa.R.A.P.

2111(a)(3) (requiring a statement of the scope and standard of review);

Pa.R.A.P. 2111(a)(6) (requiring a summary of argument); and Pa.R.A.P.

2111(a)(8) (requiring an argument section). The brief further is devoid of

citations to the record or to any legal authority as are required by Pa.R.A.P.

2119(c) and (b), respectively.

      Appellant’s utter disregard for the Rules of Appellate Procedure has left

this Court without the ability to conduct meaningful review.            See, e.g.,

Commonwealth v. Sanford, 445 A.2d 149, 151 (Pa. Super. 1982)

(declining to address merits of appeal because the brief was “so defective as

to preclude effective, appellate review”).

      Accordingly, we dismiss this appeal without consideration of the

merits of Appellant’s complaints. See Pa.R.A.P. 1911(d) (“If the appellant

fails to take the action required by these rules and the Pennsylvania Rules of

                                     -2-
J-A16042-16


Judicial Administration for the preparation of the transcript, the appellate

court may take such action as it deems appropriate, which may include

dismissal of the appeal.”); Pa.R.A.P. 2101 (“[I]f the defects are in the brief

or reproduced record of the appellant and are substantial, the appeal or

other matter may be … dismissed.”).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/13/2016




                                    -3-